Citation Nr: 1742160	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to an increased rating for Haglund's syndrome of the right foot, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for Haglund's syndrome of the left foot, currently rated as 10 percent disabling.

3. Entitlement to service connection for hallux valgus.

4. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected Haglund's syndrome. 


ATTORNEY FOR THE BOARD


L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2000 to October 2004 and from March 2011 to April 2012. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that granted service connection and assigned a noncompensable rating for bilateral Haglund's syndrome.  

In a March 2014 rating decision, the RO granted separate 10 percent ratings for each foot, effective April 14, 2012 (the day following separation from the Veteran's second period of active service) for bilateral Haglund's syndrome.  As the maximum ratings have not been granted from the date of the claim, the disability ratings throughout the entire period remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993). 

Additionally, in a May 2014 decision the Board found that the issues of entitlement to service connection for hallux valgus and entitlement to service connection for a right ankle disability were raised by the record and should be adjudicated by the RO.  The Board remanded the appeal for examinations and for the adjudication of these issues.  

The issue(s) of entitlement to service connection for hallux valgus and entitlement to service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's Haglund's syndrome of the right foot was manifested by moderately severe symptoms. 

2.  For the entirety of the appeal period, the Veteran's Haglund's syndrome of the left foot was manifested by moderately severe symptoms. 

CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no higher, have been met for Haglund's syndrome of the right foot for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5276, 5284 (2016).

2. The criteria for a rating of 20 percent, but no higher, have been met for Haglund's syndrome of the left foot for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5276, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for bilateral Haglund's syndrome.  He was initially rated noncompensably (at 0 percent) for this disability; however, in a later rating decision, he was rated at 10 percent per foot, effective April 14, 2012. 

He is currently rated under DC 5284 which provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability. A 40 percent rating is assigned for actual loss of use of the foot. See 38 C.F.R. § 4.71a, DC 5284, Note. Since Haglund's syndrome is not specifically listed in the rating schedule, DC 5284 is applicable.  See also Copeland v. McDonald, 27 Vet. App. at 337 (DC 5284 only applies to foot disabilities for which there is not already a specific DC).

Private treatment records indicate that the Veteran complained of bilateral foot, heel, and right ankle pain that made walking difficult.  See April 2009 Private Treatment Records.

At a June 2009 VA examination, the Veteran reported sharp pain and swelling at the bilateral heels.  He stated that at rest his pain was about a 5/10 but on prolonged walking and standing, he reported that the pain became incapacitating.  He also noted bi-monthly flare-ups precipitated by wearing boots and prolonged standing. The examiner found a bony protuberance over the posterior superior aspect of the bilateral calcaneal bone.  He also found mild soft tissue swelling.  See June 2009 VA Examination. 

The Veteran stated that his April 2009 doctor's visit was due to ankle pain that he believed was caused by his bilateral heel condition.  He stated that the pain was getting worse and happened more frequently.  While he tried a variety of orthotics, he indicated that they were not helpful due to the severity of his heel spurs.  He noted that he had problems wearing shoes that were not open-backed sandals.  See Notice of Disagreement. 

During the April 2012 VA examination, the Veteran again endorsed bilateral heel pain with intermittent flare-ups three to four times a month, occasionally lasting for up to a week.  He reported that during flare-ups he needed special soft boots.  Upon examination, the examiner found bilateral bony prominences at the insertion of the Achilles tendon.  The prominences, the retrocalcaneous bursa and the Achilles tendon were not tender or swollen.  His gait was normal and was able to walk on his heels and toes without difficulty.  He was not experiencing a flare-up during his examination.  See April 2012 VA Examination.  

At the most recent VA examination, the Veteran reported bilateral heel pain that bother him most when wearing boots and results in pain for several days and limit his ability to walk long distances.  He stated that flare-ups result in him having to stay home at times and that medication does not always alleviate the pain. The examiner found indicators of swelling on use of the Veteran's feet.  Objective evidence of pain was noted resulting in less movement than normal and disturbance of locomotion.  The examiner noted that during flare-ups of the Veteran's chronic-recurrent Haglund's syndrome, he can hardly walk and prolonged standing is painful.  Additionally, he noted bilateral local tenderness to palpation and pressure.   See June 2016 VA Examination.  

In the adjoining opinion, the examiner stated that the Veteran's bilateral retrocalcaneal bursa are equally thickened, indicating that they had been inflamed multiple times before.  The examiner found that the Veteran experienced flare-ups with retrocalcaneal bursa inflammation and insertional Achilles tendonitis when wearing boots during his weekend duty in the Reserves.  See June 2016 VA Opinion.   

After careful review of the record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his bilateral Haglund's syndrome disability is most appropriately rated as 20 percent disabling as an overall moderately severe foot injury pursuant to DC 5284. 38 C.F.R. § 4.71a, DC 5284 for the entire appeal period. 

Throughout the appeal period, the Veteran has competently and credibly reported bilateral foot pain.  He has also reported that the bony prominences resulting from his bilateral foot disability makes wearing most shoes difficult. The medical evidence corroborates his reports.  The functional impairment from foot pain includes difficulty with prolonged standing and walking, even with the use of orthotics and medication.  The Veteran reported having to stay home at times because of foot pain.  

A rating in excess of 20 percent is not warranted under DC 5284.  In clinical assessments, the examiners indicate that the Veteran's foot pain is generally associated with prolonged standing or walking and the use of specific boots.  At rest, his pain was listed as a 5/10.  In addition, although the Veteran does use devices for ambulation, these devices are limited to orthotics and do not include the use of a walker or wheelchair.  For these reasons, the clinical descriptions generally weigh against a finding of a severe foot disability.  

For all the forgoing reasons, the Board finds that a 20 percent, but no higher, rating for bilateral Haglund's syndrome is warranted.  Although the Board has resolved reasonable doubt in the Veteran's favor in awarding a 20 percent rating for the disability, the Board also finds that the preponderance of the evidence is against the assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating of 20 percent, but no higher, for Haglund's syndrome of the right foot is granted for the entire appeal period.

A rating of 20 percent, but no higher, for Haglund's syndrome of the left foot is granted for the entire appeal period.


REMAND

As mentioned above, the Board's May 2014 remand directed the RO to schedule the Veteran for new examinations for the claimed disabilities and to adjudicate the claims of entitlement to service connection for hallux valgus and entitlement to service connection for a right ankle disability.  While the Veteran was provided new VA examinations in June 2016, the RO failed to adjudicate the service connection claims as required.  The Board is required by law to again remand a claim when, as here, there has not been compliance with a prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998). This obligation to again remand is nondiscretionary.  Consequently, these claims must be remanded again for adjudication by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice with respect to service connection for his bilateral hallux valgus and right ankle pain (to include as on a secondary basis).  Develop the claims as appropriate (to include VA examinations, if warranted). 

2. After all pertinent evidence is received, review the expanded record and determine whether service connection for bilateral hallux valgus or a right ankle disability is warranted under both direct and secondary theories of service connection.  The Veteran should be furnished notice of the determination and notice of appellate rights and procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


